DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Claims 1, 3-9 and 11-22 are pending, Claims 1, 3-4, 7, 9, 11-12, 15 and 17-18 are amended, and Claims 2 and 10 are cancelled. Claims 21-22 are new. Accordingly, Claims 1, 3-9 and 11-22 are allowed.
Reasons for Patent Eligibility under 35 USC 101
Examiner analyzed newly amended Claims in view of 101 analysis (PEG 2019) and Applicant’s Arguments/Remarks.
	When the present claim limitations are considered as a whole and together as a combination, Examiner finds that the claim integrates the judicial exception into a practical application for the aggregating of merchant information to detect recurring trends and further training a machine-learning algorithm based on expanded test data sets. Thus under Step 2A Prong 2 analysis, the claims are patent eligible under 35 USC 101 and furthermore, the combination of elements recites significantly more than an abstract idea (2B).
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623